Duckworth, Chief Justice.
The accused was indicted, tried and convicted of robbery by the use of an offensive weapon. A motion for new trial was duly filed, amended,, and after a hearing, overruled, and the exception is to that judgment. Held:
1. The first three special grounds complain of the refusal of the trial judge to grant a motion for mistrial because of prejudicial remarks of the solicitor and also questions asked of a witness before the jury allegedly calculated to prejudice the position of the defendant. Whether or not the court was correct in admonishing the solicitor in each instance, nevertheless, in view of the judge’s instruction to the jury to give no consideration to the remarks or testimony in answer to the question, we can not say that the trial judge’s refusal to declare a mistrial was an abuse of his discretion. See James v. State, 215 Ga. 213 (4), 215 (109 SE2d 735), and cases cited. No manifest abuse of the trial court’s discretion in such matters has been shown, and none of these grounds is meritorious.
2. The remaining special ground complains of the allowance of certain testimony to corroborate the testimony of the accomplice who gave evidence for the State against the accused. This ground was clearly without merit since the evidence was admissible. There being sufficient evidence to corroborate the testimony of the accomplice and to support the verdict, the general grounds are likewise without merit.

Judgment affirmed.


All the Justices concur, except Mobley, J., not participating for providential cause.